Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 & 14 are objected to because of the following informalities:  
Regarding claim 13, the limitation “the second bosses are disposed on an outer side in the radial direction than the sensor” is confusing.  The examiner proposes that the limitation should read “the second bosses are disposed on an outer side in the radial direction of the sensor”.  
Regarding claim 14, the limitation “wherein the housing further includes a second cylindrical part positioned on an inner side in the radial direction than the first cylindrical part” is confusing.  The examiner proposes that the limitation should read “wherein the housing further includes a second cylindrical part positioned on an inner side in the radial direction of the first cylindrical part”.
Appropriate correction is required.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa et al. (US 20120286630) in view of Ochiai (JP 2015055315).

1. Tomizawa et al. teach:
(Original) An assembly structure (fig. 1) of a sensor 62 comprising: 
a shaft 33; 
a housing 20 including: 
a first cylindrical part 21; and 
a first annular plate 22 that is an annular plate (fig 4b), an outer periphery of which is connected to an end of the first cylindrical part (fig 2), and that is orthogonal to a rotation axis I of the shaft (fig 2); 
a magnet 37 fixed to an end of the shaft (fig 2); 
a sensor 62 configured to detect rotation of the magnet; and 
a holder/lid 44 that is fixed to the first annular plate and that holds the sensor such that the sensor is disposed at a predetermined position with respect to the magnet (fig 2); but does not teach that the magnet is accommodated inside the 1st cylindrical part in a radial direction.  

Ochiai teaches that the magnet/resolver rotor 14a is accommodated inside the 1st cylindrical part/cylindrical housing 11a in a radial direction.  Such a configuration makes the entire motor 10 more compact as opposed to a motor unit with the magnet outide of the 1st cylindrical part.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Tomizawa et al. so that the magnet is accommodated inside the 1st cylindrical part in a radial direction, as taught by Ochiai so as to make the motor more compact.

2. Tomizawa et al. teach:
 (Original) The assembly structure of the sensor according to claim 1, further comprising: a bearing 241 including an outer ring and an inner ring (annotated fig below) that is fixed to the shaft (via the pipe part 27), wherein the housing further includes a bearing fixing part/pipe part 27 that has a cylindrical shape, and an inner peripheral surface of which fixes the outer ring (fig 2), and3PRELIMINARY AMENDMENTAttorney Docket No.: Q244924Appln. No.: National Stage of PCT/JP2017/037840 an outer peripheral surface of the bearing fixing part determines an assembly position of the holder with respect to the bearing fixing part such that the sensor is disposed at the predetermined position with respect to the magnet (fig below).  

    PNG
    media_image1.png
    463
    643
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 3-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832